Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
Detailed Action
3.	Claims 1-30 are presented for examination.  Claims 1, 10, 19 and 28 are amended. 
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot based on the new ground of rejection necessitated by applicant’s amendment’s.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over HUAWEI ET AL: "Reduction of NB-IoT synchronization time", 3GPP DRAFT; R1-1803877, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE vol. RAN WG1, no. Sanya, China; 20180416 - 0180420 15 April 2018 (2018-04-15), XP051426171 (~hereafter referred to as Huawei, provided by applicant), in view of US 2016/0234707 A1 by Kazmi et al. (hereafter referred to as Kazmi).

Regarding claims 1, 10, 19, Huawei teaches a method of narrowband wireless communication for a base station (see at least pg. 1 Introduction lines 8-9; pg. 5 2.3 lines 2-5), comprising: constructing a Discovery Reference Signal (DRS) comprising a first set of contiguous narrowband primary synchronization signal (NPSS) subframes (see at least pg. 2 Proposal 1; pg. 5 2.3 Proposal 4) followed by a second set of contiguous repeating narrowband secondary synchronization signal (NSSS) subframes (see at least pg. 5 2.2, Proposal 3; pg. 5 Fig. 3; pg. 5 2.3lines 10-13; and pg. 5 proposal 4), and transmitting the DRS on an anchor channel (pg. 1, 1 Introduction, lines 6-7).
Huawei does not appear to specifically teach at least one of the first set of contiguous NPSS subframes or the second set of contiguous repeating NSSS subframes comprising a plurality of adjacent subframes.
In the same field of endeavor, Kim teaches at least one of the first set of contiguous NPSS subframes or the second set of contiguous repeating NSSS subframes comprising a plurality of adjacent subframes (see at least ¶ [0056]-[0059]).
Therefore, it would have been obvious to one having ordinary skill in the art to modify Huawei with Kim in order to prevent degraded mobility performance, call dropping, handover failure, positioning failure, etc. (Kim [0020]).

Regarding claims 2, 11, 20, Huawei in view of Kim teaches the method, apparatus, and medium of claims 1, 10, and 19.  In addition, Huawei teaches wherein the DRS comprises fourteen symbols within each of the NPSS subframes or the NSSS subframes (see at least pg. 2 Proposal 1).

Regarding claims 3, 12, 21, Huawei in view of Kim teaches the method, apparatus, and medium of claims 1, 10, and 19.In addition, Huawei teaches  wherein the DRS further comprises a swapped burst of the first set of contiguous NPSS subframes and the second set of contiguous repeating NSSS subframes, wherein the swapped burst comprises a third set of contiguous repeating NSSS subframes following the second set of contiguous repeating NSSS subframes and a fourth set of contiguous NPSS subframes following the third set of contiguous repeating NSSS subframes, and wherein respective quantities of subframes of the first set of contiguous NPSS subframes and the fourth set of contiguous NPSS subframes is the same and respective quantities of subframes of the second set of contiguous repeating NSSS subframes and the third set of contiguous repeating NSSS subframes is the same (see at least pgs. 1-2 and 5; 2.1-2.3).

Regarding claims 4, 13, 22, Huawei in view of Kim teaches the method, apparatus, and medium of claims 1, 10, and 19.  In addition, Huawei teaches further comprising: indicating a frame structure of the DRS based on a cyclic shift in the NSSS subframes (see at least pg. 5 2.3 lines 1-21).

Regarding claims 5, 14, 23, Huawei in view of Kim teaches the method, apparatus, and medium of claims 1, 10, and 19.  In addition, Huawei teaches further comprising: applying a cover code to symbols of the NPSS subframes of the DRS (see at least pgs. 1-2, 2.1 NPSS improvement for stand-alone and guard-band page 4, Proposal 2; page 5, 2.2 NSSS improvement for standalone and guard band line 5).

Regarding claims 6, 15, 24, Huawei in view of Kim teaches the method, apparatus, and medium of claims 1, 10, and 19.  In addition, Huawei teaches wherein the cover code is not applied to the NSSS subframes of the DRS (see at least pgs. 1-2, 2.1 NPSS improvement for stand-alone and guard-band page 4, Proposal 2; page 5, 2.2 NSSS improvement for standalone and guard band line 5).

Regarding claims 7, 16, 25 Huawei in view of Kim teaches the method, apparatus, and medium of claims 1, 10, and 19.  In addition, Huawei teaches wherein the cover code has a length to cover at least a product of a quantity of the NPSS subframes and a quantity of symbols in each of the NPSS subframes (see at least pgs. 1-2, 2.1 NPSS improvement for stand-alone and guard-band page 4, Proposal 2; page 5, 2.2 NSSS improvement for standalone and guard band line 5).

Regarding claims 8, 17, 26, Huawei in view of Kim teaches the method, apparatus, and medium of claims 1, 10, and 19.  In addition, Huawei teaches wherein the applying of the cover code to the symbols of the NPSS subframes further comprising applying a portion of the cover code (see at least pgs. 1-2, 2.1 NPSS improvement for stand-alone and guard-band page 4, Proposal 2; page 5, 2.2 NSSS improvement for standalone and guard band line 5).

Regarding claims 9, 18, 27, Huawei in view of Kim teaches the method, apparatus, and medium of claims 8, 17, and 26.  In addition, Huawei teaches wherein the portion of the cover code is a first half of the cover code (see at least pgs. 1-2, 2.1 NPSS improvement for stand-alone and guard-band page 4, Proposal 2; page 5, 2.2 NSSS improvement for standalone and guard band line 5).

Regarding claim 28, Huawei teaches a non-transitory, computer-readable medium storing computer executable code, comprising code to: construct a Discovery Reference Signal (DRS) comprising a first set of contiguous narrowband primary synchronization signal (NPSS) subframes (see at least pg. 2 Proposal 1 and pg.5 2.3 Proposal 4) followed by a second set of contiguous repeating narrowband secondary synchronization signal (NSSS) subframes (see at least pg. 5 2.2, Proposal 3; pg. 5 Fig. 3; pg. 5 2.3lines 10-13; and pg. 5 proposal 4); and transmit the DRS on an anchor channel (pg. 1, 1 Introduction, lines 6-7).
Huawei does not appear to specifically teach at least one of the first set of contiguous NPSS subframes or the second set of contiguous repeating NSSS subframes comprising a plurality of adjacent subframes.
In the same field of endeavor, Kim teaches at least one of the first set of contiguous NPSS subframes or the second set of contiguous repeating NSSS subframes comprising a plurality of adjacent subframes (see at least ¶ [0056]-[0059]).
Therefore, it would have been obvious to one having ordinary skill in the art to modify Huawei with Kim in order to prevent degraded mobility performance, call dropping, handover failure, positioning failure, etc. (Kim [0020]).

Regarding claim 29, Huawei in view of Kim teaches the computer-readable medium of claim 28.  In addition, Huawei teaches wherein the DRS comprises fourteen symbols within each of the NPSS subframes or the NSSS subframes (see at least pg. 2 Proposal 1).

Regarding claim 30, Huawei in view of Kim teaches the computer-readable medium of claim 28.  In addition, Huawei teaches wherein the DRS further comprises a swapped burst of the first set of contiguous NPSS subframes and the second set of contiguous repeating NSSS subframes, wherein the swapped burst comprises a third set of contiguous repeating NSSS subframes following the second set of contiguous repeating NSSS subframes and a fourth set of contiguous NPSS subframes following the third set of contiguous repeating NSSS subframes, and wherein respective quantities of subframes of the first set of contiguous NPSS subframes and the fourth set of contiguous NPSS subframes is the same and respective quantities of subframes of the second set of contiguous repeating NSSS subframes and the third set of contiguous repeating NSSS subframes is the same (see at least pgs. 1-2, 5 and 2.1-2.3).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/NATASHA W COSME/Primary Examiner, Art Unit 2465